282 F.2d 831
108 U.S.App.D.C. 348
John F. ENGLISH et al., Appellants,v.John CUNNINGHAM et al., Appellees.
No. 15678.
United States Court of Appeals District of Columbia Circuit.
June 2, 1960.

Appeal from the United States District Court for the District of Columbia; F. Dickinson Letts, Judge.


1
Messrs. Edward Bennett Williams, Raymond W. Bergan and Harold Ungar, Washington, D.C., for appellants.


2
Mr. Seymour Spelman, Alexandria, Va., was on the pleadings for appellees Boggia and others.


3
Messrs. J. Parker Connor and Eugene F. Mullin, Jr., Washington, D.C., for Lawrence T. Smith, Monitor.


4
Messrs. Herbert J. Miller, Jr., Raymond G. Larroca and Joseph DuCoeur, Washington, D.C., for Board of Minitors.


5
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges in chambers.


6
PER CURIAM.


7
In view of the judgment of this court entered this day in Milone v. English, 108 U.S.App.D.C. 349, 282 F.2d 832, from which it follows that the alleged vacancy in the Minitorship to which Terence F. McShane was sought to be appointed did not exist, it is


8
Ordered by the court that the filing in the District Court on April 1, 1960, of an Oath of Office as a Monitor, executed by Terence F. McShane, apparently consequent upon a letter of appointment, is held for naught.